DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,712,440. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 11, claims 1, 9, and 15 of U.S. Patent No. 10,712,440 encompassed all the claim limitation of claim 1 of the instant invention.
Regarding claim 2, claim 2 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 2 of the instant invention.
Regarding claim 3, claim 3 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 3 of the instant invention.
Regarding claim 4, claim 4 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 4 of the instant invention.
Regarding claim 5, claim 5 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 5 of the instant invention.
Regarding claim 6, claims 1, 8-9, and 12 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 6 of the instant invention.
Regarding claim 7, claim 6 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 7 of the instant invention.
Regarding claim 8, claim 7 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 8 of the instant invention.
Regarding claims 9 and 14, claims 8 and 12 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 9 of the instant invention.
Regarding claims 10 and 15, claims 1-5, 9-10, 15, and 17 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 10 of the instant invention.
Regarding claim 12, claims 10-11 and 16 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 12 of the instant invention.
Regarding claim 13, claims 10-11 and 16 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 13 of the instant invention.
Regarding claim 14, claim 6 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 14 of the instant invention.
Regarding claim 16, claim 13 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 16 of the instant invention.
Regarding claim 17, claim 14 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 17 of the instant invention.
Regarding claim 18, claim 15 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 18 of the instant invention.
Regarding claim 19, claim 16 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 19 of the instant invention.
Regarding claim 20, claim 17 of U.S. Patent No. 10,712,440 encompassed all the claim limitations of claim 20 of the instant invention.

Claim Objections
Claim 3 is objected to because of the following informalities:  the claimed limitation, “an aggregation the reflections”, wherein it appears that the limitation is missing the word “of”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claimed limitation, “of the second portion of the second portion ”, wherein it appears that the limitation is duplicated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 9 recites the limitation "the object".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second signal", "the third signal", "the fourth signal", and "the fifth signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Boles et al. (hereinafter “Boles”, US Pat. No. 5,381,151).
As per claim 1, Boles disclosed an apparatus comprising an antenna comprising a first steerable array (see fig. 1, 11) which transmits a first signal (see at least fig. 4, F1) at a first angle of transmission toward a first portion of a first object (see col. 3/ln. 27-29); receives a reflection of the first signal off of the first position of the first object (see col. 3/ln. 29-32); and a processing device (see fig. 1, 16) is coupled to the antenna which determines a digital representation of the first portion of the first object in view of the reflection of the first signal (see col. 3/ln. 33-41).
	As per claim 3, Boles disclosed iteratively steer transmissions of a sequence of signals (col. 3/ln. 42-46) toward different portions of the first object (see col. 3/ln. 46- 55) and receive reflections of the sequence off of the different portions of the first object and the processing device further determines the digital representation of the first object in view of an aggregation of the reflections of the sequence of signals (see col. 4/ln. 2-9).
As per claim 4, Boles disclosed the steerable array transmit a second signal at a second angle of transmission toward a second portion of the first object and receive a reflection of the second signal off of the second portion of the first object (stream of impulses, see col. 3/ln. 27-32); and the processing device is coupled to the antenna which determines a digital representation of the second portion of the first object in view of the reflection of the first signal (see col. 3/ln. 33-41).
As per claim 5, Boles disclosed the processing device aggregating the digital representations of the first and second portions of the first object to obtain a digital representation of the first portion and the second portion of the first object (see col. 4/ln. 2-9).
As per claim 9, Boles disclosed the antenna comprising one or more additional steerable arrays which transmit signals toward the first portion of the object at different angles of transmission (col. 5/ln. 5-21).
As per claim 10, Boles disclosed the processing device determining the digital representation of the first portion of the object in view of the reflection of the first signal, the second signal, the third signal, the fourth signal and the fifth signal (col. 5/ln. 38-52).
As per claim 11, Boles disclosed an apparatus (Title) comprising an antenna comprising a first steerable array (see fig. 1,11 which transmits a first signal at a first angle of transmission toward a first portion of an object (col. 3/ln. 27-29) and receives a reflection of the first signal off of the first portion of the object (col. 3/ln. 29-32). A processing device is coupled to the antenna which determines a digital representation of the first portion of the object in view of the reflection of the first signal (col. 3/ln. 33- 41).
As per claim 14, Boles disclosed the antenna comprising one or more additional steerable arrays which transmit signals toward the first portion of the object at different angles of transmission (col. 5/ln. 5-21).
As per claim 15, Boles disclosed the processing device determining the digital representation of the first portion of the object in view of the reflection of the first signal, the second signal, the third signal, the fourth signal and the fifth signal (col. 5/ln. 38-52).
As per claim 16, Boles disclosed the second steerable array and the third steerable array having a gap therebetween to provide a apace for second portion of the object (col. 5/ln. 5-21).
As per claim 17, Applicant recites an intended use for the invention, namely, use with a plant root and stock structure. However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the claimed structure would be the same whether used for a plant or any other object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (hereinafter “Boles”, US Pat. No. 5,381,151) and in view of Geer (US Pat No. 9,551,785).
As per claim 2, Boles does not explicitly disclose that the processing device is to determine a phase and an amplitude of the reflection of the first signal; and determine the digital representation of the first portion of the first object in view of the phase and the amplitude of the reflection of the first signal. However, Geer shows a processing device which determines a phase and an amplitude of the reflection of the first signal and determines the digital representation of the first portion of the first object in view of the phase and the amplitude of the reflection of the first signal (col. 9/ln. 61-65). Therefore, it would have been obvious to modify Boles by using the phase and amplitude as taught in Geer in order to take advantage of this well-known technique with predictable results.
As per claim 18, as rejected above in claims 1-2.
As per claim 20, Boles disclosed the steerable array transmit a second measurement signal from the antenna structure toward a second portion of the object and receive a reflection of the second measurement signal off of the second portion of the object (stream of impulses, col. 3/ln 27); a processing device is coupled to the antenna which determines an amplitude of the reflection of the second measurement signal and determines a second digital representation of a structure of the second portion of the object in view of the amplitude of the reflection of the second measurement signal (col. 3/ln. 33-41); and aggregate the first and the second digital representation to determine a third digital representation of the first and second portions of the object (col.5/ln. 38-52).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boles et al. (hereinafter “Boles”, US Pat. No. 5,381,151) and in view of  De Luca et al. (US Pat No. 2012/0119960).
As per claim 12, Boles does not explicitly disclose that a probe connected to the antenna, wherein: the first steerable array is to: transmit a calibration signal through a material toward the probe; and receive a reflection of the calibration signal off of the probe; and the processing device is to determine a calibration measurement in view of the reflection of the calibration signal; and adjust the digital representation of the first portion of the object in view of the calibration measurement. However, De Luca show a probe connected to the antenna (Fig. 9) wherein the first steerable array is to transmit a calibration signal through a material toward the probe and receive a reflection of the calibration signal off of the probe (0078, 0079). The processing device determines a calibration measurement in view of the reflection of the calibration signal and adjust the digital representation of the first portion of the object in view of the calibration measurement (0082). Therefore, it would have been obvious to modify Boles by using the calibration measurement of De Luca et al. in order to provide a more accurate signal for digital processing.
As per claim 13, Boles does not explicitly disclose that the probe has defined reflection characteristics and the processing device is to compare an expected reflection of the calibration signal with the calibration signal reflected off of the probe to determine the calibration measurement. However, De Luca taught that the probe has defined reflection characteristic and the processing device compares an expected reflection of the calibration signal with the calibration signal reflected off of the probe to determine the calibration measurement (0082). The processing device determines a calibration measurement in view of the reflection of the calibration signal and adjust the digital representation of the first portion of the object in view of the calibration measurement (0082). Therefore, it would have been obvious to modify Boles by using the calibration measurement of De Luca et al. in order to provide a more accurate signal for digital processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boles in view of Tietjen (US Pat No. 7,423,578).
As per claim 6, Boles does not disclose that the antenna comprises a second steerable array to transmit a second signal toward the first portion of the first object at a different angle of transmission than the first signal; and the processing device is further to determine the digital representation of the first portion of the first object in view of the reflection of the first signal and the reflection of the second signal. However, Tietjen disclosed a second steerable array (see fig. 2, 201 & 203) to transmit a second signal (F2) toward the first portion of the first object at a different angle of transmission than the first signal (see fig. 4, col. 4/ln. 52-55, col. 5/ln. 19-22); and the processing device is further to determine the digital representation of the first portion of the first object in view of the reflection of the first signal and the reflection of the second signal (see col. 3/ln. 33-44, col 5/ln. 24-41. Therefore, it would have been obvious to modify Boles to utilize Tietjen teaching in order to accurately identify and tracking the target.

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Boles and Tietjen and further in view of Geer.
As per claim 7, Boles and Tietjen do not explicitly disclose that the processing device is further to: compare a phase and an amplitude of the reflection of the first signal to a phase and an amplitude of the reflection of the second signal to identify interference in the first signal; and filter out the interference in the reflection of the first signal. However, Geer shows a processing device which compares phases and amplitudes of the reflection of the first and second signals and identifies interference in the first signal and filters out the interference in the reflection of the first signal (col. 9/ln. 61-65). Therefore, it would have been obvious to modify Boles and Tietjen by using the phase and amplitude as taught in Geer in order to take advantage of this well-known technique with predictable results.
As per claim 8, Boles and Tietjen do not explicitly disclose that the processing device is further to: compare a phase and an amplitude of the reflection of the first signal to a phase and an amplitude of the reflection of the second signal to identify interference in the first signal; and filter out the interference in the reflection of the first signal. However, Geer the interference is caused by a second object between the first steerable array and the first object (col.9, ln. 61-65). Therefore, it would have been obvious to modify Boles and Tietjen by using the phase and amplitude as taught in Geer in order to take advantage of this well-known technique with predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Boles and  Geer in view of Nielsen et al. (hereinafter, “Nielsen”, US Pat No. 9235821) and further in view of De Luca.
As per claim 19, Boles and Geer do not disclose that receiving, by the processing device, a request to determine a structure of the object; . However, Nielsen show the processing device receiving a request to determine the structure (abstract; col. 31/ln 33-38). Therefore, it would have been obvious to modify Boles et al. and Geer by using the request as done in Nielsen et al. in order to provide a user activation to the radar system.
The modify system of Boles, Geer, and Nielsen is silent about extending a probe from the antenna structure; transmitting, by the antenna structure, a calibration signal from the antenna structure through a material toward the probe; measuring a reflection of the calibration signal off of the probe; determining, by the processing device, a calibration measurement in view of the reflection of the calibration signal; and adjusting, by the processing device, the amplitude of the reflection of the first signal using the calibration measurement to remove interference in the measurement signal caused by the material. However, De Luca taught that extract a probe from the antenna structure (Fig. 9) and transmits a calibration signal from the antenna structure through a material toward the probe and measuring a reflection of the calibration signal off of the probe (0078, 0079) and determines a calibration measurement in view of the reflection of the calibration signal and adjusts the amplitude of the reflection of the first signal using the calibration measurement to remove interference | the measurement signal caused by the material (0082). Therefore, it would have been obvious to modify Boles, Geer, and  Nielsen by using the calibration measurement of De Luca et al. in order to provide a more accurate signal for digital processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
August 26, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643